           Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
UNITED STATES                                *
                                             *
v.                                           *       Crim. Case No.: SAG-15-198
                                             *
JONATHAN LEWIN,                              *
                                             *
       Defendant.                            *
                                             *
*      *       *      *       *       *      *       *      *       *       *      *

                          MEMORANDUM OPINION AND ORDER

       On August 23, 2016, United States District Judge Marvin J. Garbis sentenced Jonathan

Lewin to sixty (60) months of incarceration, to be followed by a period of twelve (12) years of

supervised release. ECF 79. Lewin’s expected release date is November 20, 2020, and the parties

agree that he is scheduled for release to a halfway house less than one month from now, on July

16, 2020. ECF 86 at 2; ECF 94 at 4-5. Despite his fast-approaching release date, Lewin has filed

a motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “compassionate

release” statute), ECF 82, 86, in which he requests immediate release to electronic confinement in

his parents’ home. The government opposes the motion, ECF 94, and Lewin replied, ECF 95.

This Court has also considered the supplemental information Lewin filed in support of his motion.

ECF 91. In light of the extensive record in this case, no hearing is necessary. See Loc. R. 105.6

(D. Md. 2018). For the reasons explained below, the motion will be denied.1




1
  This Memorandum and Order was originally filed under seal on June 22, 2020. ECF 96. Pursuant
to the Court’s Order, the parties have notified the Court that no redactions are necessary. ECF 97,
¶ 2.
           Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 2 of 9



I.     FACTUAL BACKGROUND

       According to the stipulation of facts in Lewin’s original plea agreement2, a police detective

conducting an online investigation discovered that someone at Lewin’s residence had been making

files depicting child pornography publicly available to other internet users. ECF 33 at 9. A search

warrant was executed at Lewin’s home, and forensic analysis of the electronic devices recovered

revealed thousands of images of child pornography, including the images that law enforcement

had believed him to have disseminated. Id. Moreover, the forensic analysis revealed evidence of

voyeuristic behavior. Lewin had taken hundreds of photographs of the buttocks of prepubescent

and pubescent females, at public locations such as the zoo, the grocery store, or schools. Id. Lewin

also added text banners to some of the images with phrases such as, “What an ass” or “Please fuck

me.” Id.

       In particular, Lewin took multiple photographs of a single young girl, who was fourteen

years of age at the time. Id. at 10. Lewin maintained photographs of the girl, an acquaintance of

his, in a separate file in his computer under her name. Id. In that file, Lewin kept zoomed and

cropped photographs pulled from her social media pages, and her mother’s social media pages.

Id. He also took his own photographs of her, including images he took of her backside and buttocks

as she was getting out of the front seat of his car. Id.

       Finally, the forensic examination revealed that Lewin had used various search terms to

download and view child pornography from the internet, including but not limited to “child rape,”




2
  Lewin originally entered a plea pursuant to a written agreement under Rule 11(c)(1)(C).
However, at the original sentencing, Judge Garbis rejected the parties’ agreed sentence. The
Government subsequently charged Lewin with offenses carrying lesser penalties, and Lewin pled
guilty to those charges without a new written agreement.
                                                   2
          Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 3 of 9



“child rape snuff,” “preteen nudes,” “preteen sex,” “preteen daughter,” “daddy daughter,” “Lolita,”

“pedo,” and “baby ass.” Id.

       On August 10, 2016, Lewin pled guilty to seven counts of receipt and possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(2). ECF 73. At the lengthy sentencing hearing,

Lewin presented a psychiatric expert, who testified that Lewin had been prescribed Adderall in the

months prior to his arrest, and that hypersexuality is a possible side effect of Adderall. E.g., ECF

94-1 at 77:22-78:6. The Government’s expert testified that, despite his extensive experience

treating individuals diagnosed with pedophilia, he had never seen pedophilia induced by Adderall

or any other medication. Id. at 15:17-17:4, 24:12-25:6. The Court calculated Lewin’s advisory

guidelines range to be 97-121 months, but credited his argument about the Adderall-induced

effects, and imposed a below-guidelines sentence at the statutory mandatory minimum term of

imprisonment, sixty (60) months. Id. at 6:10-13, 92:21-25.

        On or about April 24, 2020,3 Lewin submitted a written request for compassionate release

to the warden of FCI Fort Dix, where he is detained, citing the COVID-19 pandemic and his

chronic medical conditions: asthma, history of pneumonia, food allergies, acid reflux, and

seasonal allergies. ECF 86-1 at 3. Thirty days have now elapsed, without a response from the

warden. Lewin initially filed the motion pro se on May 4, 2020, ECF 82, but after this Court

appointed him counsel, ECF 84, Lewin refiled the motion through counsel on May 26, 2020, ECF

86.




3
 Although there is some question as to the actual date of submission, the Government accepts
April 24, 2020 as the appropriate date. ECF 94 at 5 n.3.
                                                 3
          Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 4 of 9



II.    LEGAL STANDARDS

       As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C. §

3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i) (2018); Pub. L.

No. 115-391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). Relevant to this motion, the First

Step Act granted defendants, in addition to the Direct of the Bureau of Prisons (“BOP”), the ability

to move the Court for a reduction in their sentence for “extraordinary and compelling reasons.” §

603(b)(1). Before a defendant’s motion can be filed with the Court, one of two conditions must

be satisfied: (1) the defendant must have exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion on his behalf, or (2) thirty days must have lapsed “from the receipt

of such a request by the warden of the defendant’s facility,” whichever is earlier. Id. Once a

motion is for compassionate release is properly filed, the Court follows a three-step inquiry: (1)

determining whether “extraordinary and compelling reasons” render the inmate eligible for

compassionate release; (2) considering whether the factors set forth in 18 U.S.C. § 3553(a) weigh

in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

III.   DISCUSSION

       While Lewin’s motion satisfies the procedural gatekeeping requirement of 18 U.S.C. §

3582(c)(1)(A), Lewin’s motion fails to establish any “extraordinary and compelling reasons” for

compassionate release. Congress has charged the United States Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for sentence reduction”

under § 3582(c)(1)(A). 28 U.S.C. § 994(t) (2018).          In response, the Commission defined

“extraordinary and compelling reasons” to exist where (A) the defendant is suffering from a



                                                 4
          Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 5 of 9



terminal or serious medical condition; (B) the defendant is over 65 years old, has failing health,

and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the caregiver

of the defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner

becomes incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(A)–(D)

(U.S. SENTENCING COMM’N 2018) [hereinafter “U.S.S.G.”].

       As several courts in this District have recognized, “[t]he First Step Act is in tension with

the [Sentencing] Commission’s Policy Statement,” for the “catch-all” provision of § 1B1.13 cmt.

n.1(D) only allows the BOP to determine what “other reasons” constitute “extraordinary and

compelling” ones for release. United States v. Gutman, Crim. No. RDB-19-0069, 2020 WL

2467435, at *2 (D. Md. May 13, 2020); see also, e.g., Wise v. United States, Crim. No. ELH-18-

72, 2020 WL 2614816, at *4-6 (D. Md. May 22, 2020) (describing how § 1B1.13 “is outdated in

light of the [First Step Act],” and collecting cases holding similarly); United States v. Decator, __

F. Supp. 3d __, Crim No. CCB-95-0202, 2020 WL 1676219, at *2 (D. Md. Apr. 6, 2020) (“The

Policy Statement in § 1B1.13, however, is at least partially inconsistent with the First Step Act.”).

For the reasons elucidated by these courts, and others across the country, this Court concurs that it

“may find, independent of any motion, determination or recommendation by the BOP Director,

that extraordinary and compelling reasons exist based on facts and circumstances other than those

set forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C).” United States v. Redd, __ F. Supp. 3d __, No.

1:97-cr-00006-AJT, 2020 WL 1248493, at *8 & n.18 (E.D. Va. Mar. 16, 2020); see also United

States v. Mel, Crim. No. TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020); United

States v. Haynes, No. 93 CR 1043 (RJD), 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020)

(collecting cases); Decator, 2020 WL 1676219, at *2; United States v. Young, No. 2:00-CR-00002-



                                                 5
          Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 6 of 9



1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“[D]ependence on the BOP to determine

the existence of an extraordinary and compelling reason . . . is a relic of the prior procedure that is

inconsistent with the amendments implemented by the First Step Act.”).

       Relevant to this case, as the Government correctly concedes, the COVID-19 pandemic can,

in certain circumstances, give rise to an “extraordinary and compelling reason[]” for an inmate’s

release under the First Step Act. E.g., Wise, 2020 WL 2614816, at *6-8; Gutman, 2020 WL

2467435, at *2; see ECF 94 at 14 (Government’s concession). In this Court’s view, the case law

demonstrates that continued exposure to COVID-19 in an incarcerative setting might convert a

medical condition that might not otherwise be deemed “serious” into a “serious medical condition

. . . that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.” See

U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

       To qualify for such consideration, though, an inmate must demonstrate that he (1) has a

condition that compellingly elevates his risk of becoming seriously ill, or dying, from COVID-19,

and (2) is more likely to contract COVID-19 in his particular institution than if released. See, e.g.,

Wise, 2020 WL 2614816, at *6-7 (discussing the danger that COVID-19 poses, and collecting

cases finding that “serious chronic medical conditions and old age qualify” as compelling reasons

for compassionate release); United States v. Austin, Case No. 15-20609, 2020 WL 2507622, at *4-

5 (E.D. Mich. May 15, 2020) (finding that even if the defendant’s petition was timely, release

would be improper, even though he both was immunocompromised and had heart disease, because

there were no COVID-19 cases at his prison), appeal filed, No. 20-1523 (6th Cir. June 8, 2020);

United States v. Harper, Crim. No. 7:18-cr-00025, 2020 WL 2045381, at *3 & n.3 (W.D. Va. Apr.

28, 2020) (release justified by the defendant’s age, heart condition, COPD, emphysema, and



                                                  6
           Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 7 of 9



asthma, coupled with the fact that the prison he was housed at had “the fourth largest number of

infections among federal prisons in the country”); Mel, 2020 WL 2041674, at *3; United States v.

Shah, Case No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (denying release,

in part, because there were no COVID-19 cases at the inmate’s facility, and the prison was making

efforts to protect inmates). The analysis under the first prong of this two-part inquiry is heavily

guided by the CDC’s published risk factors for incurring a severe, life-threatening case of COVID-

19. As of the date of this Opinion, the CDC considers the following persons at a “higher risk for

severe illness from COVID-19”:

       •     Individuals aged 65 years and older;
       •     Individuals living in a nursing home or long-term care facility;
       •     Individuals with “chronic lung disease or moderate to severe asthma”;
       •     Individuals with “serious heart conditions”;
       •     “Immunocompromised” individuals, which “[m]any” conditions can cause,
             including “cancer treatment, smoking, bone marrow or organ transplantation,
             immune deficiencies, poorly controlled HIV or AIDS, and prolonged use of
             corticosteroids and other immune weakening medications”;
       •     Severely obese individuals, i.e., those with a BMI of 40 or higher;
       •     Diabetic individuals;
       •     Those with chronic kidney disease undergoing dialysis treatments; and
       •     Those with liver disease.

Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness, CTRS.

FOR        DISEASE       CONTROL,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 19, 2020) [hereinafter “CDC Risk

Factors”].

       Lewin meets neither prong. He is only 50 years old, not 65 or older, which is the enhanced

risk range described by the CDC. Id. Most of the medical conditions Lewin cites, including food

allergies, history of pneumonia, and acid reflux, see ECF 86 at 12, are not on the list of CDC risk

factors relating to COVID-19, see CDC Risk Factors, supra. Although Lewin does cite asthma,

the CDC risk factors only include “moderate to severe asthma.” Id. Lewin’s prison heath records

                                                7
            Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 8 of 9



show no mention of asthma, until after his motion for compassionate release was filed. Compare

ECF 91-1 at 1-5 (noting a history of asthma in May, 2020 records), with id. at 6-12 (containing no

such notation in 2018 records). Even then, the asthma was only self-reported, and was not

substantiated by physical examination, the chest X-ray taken of his lungs, or any other testing. See

id. at 1-5, 10-12. The doctor prescribed no treatment for the reported asthma. Id. Thus, Lewin’s

asthma cannot plausibly be described as moderate or severe. Finally, in his motion, Lewin cites

his “history of smoking” as a basis for release. ECF 86 at 12. Although the CDC has recognized

that smoking can lead to the development of immunocompromising illness, see CDC Risk Factors,

supra, there is no evidence in Lewin’s medical records to substantiate such a claim, ECF 91-1.

       Not only is Lewin unable to establish an enhanced risk of severe symptoms from COVID-

19, but he has not established a particularized risk present at Fort Dix. General statistics that Lewin

cites regarding the prevalence of the virus within the Bureau of Prisons facilities nationwide, ECF

86 at 13, are unpersuasive to this Court, as the experiences within different facilities vary greatly.

Fort Dix, in particular, has not experienced a significant outbreak. Currently, there are only

fourteen confirmed active cases in the facility, out of 2,780 total inmates, and no staff member

currently     has   the    virus.        See    COVID-19       Cases,     BUREAU       OF    PRISONS,

https://www.bop.gov/coronavirus/ (last accessed June 19, 2020). In fact, all twenty-eight of the

other inmates who contracted the virus at Fort Dix at some point successfully recovered. Id.

Further, only five staff members have contracted the virus at Fort Dix, and they too recovered. Id.

No staff member or inmate at Fort Dix has died from COVID-19. Id. Thus, the risk that Lewin

faces from continued detention at Fort Dix generally is similar to, if not lower than, that which he

faces if this Court released him to the general population in Maryland.




                                                  8
          Case 1:15-cr-00198-SAG Document 98 Filed 06/25/20 Page 9 of 9



       Accordingly, Lewin has neither established a serious medical condition, under the

circumstances of the current pandemic, a rampant COVID-19 outbreak at his place of

incarceration, or any other extraordinary and compelling reason that might support his early

release. Essentially, he is in the same position as all other incarcerated individuals, because they

unfortunately are less able to engage in social distancing practices as a result of their confinement.

That fact alone, however, is insufficient to justify this Court’s invocation of compassionate release.

Because Lewin’s medical conditions do not put him at any particular enhanced risk from a

COVID-19 infection, and because the facility at which he will be incarcerated for the next few

weeks has kept its viral transmission largely in check, there is no extraordinary and compelling

reason to reduce his nearly-completed sentence. The Bureau of Prisons will be in the best position

to evaluate the appropriate placement for Lewin after his release from custody next month.

       For these reasons, Lewin’s Motion, ECF 82, 86, is DENIED.



                                              ORDER

       For the reasons stated in the Memorandum Opinion above, it is, this 19th day of June, 2020,

hereby ORDERED that Lewin’s Motion for Sentence Reduction, ECF 82, 86, is DENIED.

Further, for good cause shown, the outstanding Motions to Seal, ECF 90 and 93, are GRANTED.

The parties are DIRECTED to confer and, on or before Monday, June 29, 2020, submit to the

Court proposed redactions to the Memorandum Opinion so that the Court may file a public,

redacted version.

                                                      ________/s/_________________________
                                                      Stephanie A. Gallagher
                                                      United States District Judge




                                                  9
